Citation Nr: 0629679	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-07 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1941 to September 
1942.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  

In April 2005 the veteran testified at a hearing at the RO 
before the undersigned.  A transcript of that hearing is of 
record.  

In May 2005 the Board granted the veteran's motion to advance 
his case on the Board's docket.  In a June 2005 decision, the 
Board found that new and material evidence was received to 
reopen the claim for service connection for a psychiatric 
disorder and remanded the reopened issue for service 
connection to the RO for further development. 


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed psychiatric disorder related to active 
military service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

June 2003 and July 2005 VCAA letters informed the veteran of 
what information and evidence was necessary to grant service 
connection for a psychiatric disorder.  These VCAA letters 
satisfied the second and third elements of the duty to notify 
by informing the veteran that VA would try to obtain medical 
records, employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to the fourth element, the July 2005 
VCAA letter stated, "[i]f you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Thus, the veteran was adequately advised to submit any 
evidence in his possession pertinent to the claim on appeal.

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Some notice was 
provided after the initial denial in this case.  However, the 
timing deficiency was remedied by the issuance of VCAA notice 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  The May 2006 supplemental 
statement of the case (SSOC) readjudicated the claim by 
considering all the evidence of record.  This readjudication 
acted to remedy any timing defect in regard to the VCAA 
notice.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
The June 2003 and July 2005 VCAA letters provided notice of 
what type of information and evidence was needed to 
substantiate the claim for service connection, but did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date.  However, notice on 
these two elements was provided by the RO in an August 2006 
letter to the veteran.  This letter had a timing deficiency 
that was not remedied by readjudication of the claim.  
However, in the instant case, as the veteran's service 
connection claim is being denied, no disability rating or 
effective date will be assigned and, as set forth below, 
there can be no possibility of prejudice to the veteran.  As 
set forth herein, no additional notice or development is 
indicated in the veteran's claim.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA outpatient 
treatment records have been associated with the claims file.  
In addition, he was afforded a VA examination in April 2006 
to evaluate his claimed psychiatric disorder, and he and his 
wife testified at a hearing before the undersigned in April 
2005.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II. Legal Analysis

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. In addition, the law provides that, where a veteran 
served ninety days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006). While 
the disease need not be diagnosed within the presumption 
period, it must be shown, by acceptable lay or medical 
evidence, that there were characteristic manifestations of 
the disease to the required degree during that time.  Id.

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered aggravation in service unless 
the underlying condition, as contrasted to symptoms, is 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The law as interpreted under Cotant v. Principi, 17 Vet. App. 
116 (2003), and VAOPGCPREC 3-2003 (July 16, 2003), mandates 
that, to rebut the presumption of sound condition upon entry 
into service under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was 
not aggravated by service.  See Wagner v. Principi, 370 F.3d. 
1089 (Fed. Cir. 2004).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

A review of the medical evidence of record reflects that, 
when examined for entry into service in June 1941, a 
psychiatric disorder was not noted and the veteran was found 
qualified for active service.  

Service medical records reflect that the veteran was 
hospitalized in March 1942 after being observed making 
purposeless movements and complaining of pain in his head.  
He was diagnosed with psychoneurosis, hysteria.  The 
diagnosis was changed to psychosis, epileptic, in April 1942.  
A May 1942 note reflects that there was some disagreement 
with the veteran's diagnosis.  The diagnosis psychosis, 
psychopathic personality, appeared to be most accurate, but 
it was possible that the veteran had epileptic psychosis.  It 
was noted that the veteran's disorder existed prior to 
service, and was not aggravated by service.  A Medical Board 
found the veteran unfit for service and an August 1942 
hospital report recommended that he be discharged.  It was 
noted that the veteran's epileptic psychosis existed prior to 
service and was not aggravated by service.  The veteran was 
honorably discharged in September 1942.  

Post service, VA outpatient treatment records, dated from 
March 2002 to March 2006, note post-traumatic stress disorder 
(PTSD) in the veteran's past medical history, and include a 
positive PTSD screen in September 2004 and a positive 
depression screen in October 2004.  During treatment in 
October 2004, the veteran's primary care physician assessed 
PTSD, with a referral to PTSD program.  In September 2005, 
the veteran again had a positive PTSD screen, but did not 
wish to speak with a mental health provider.  A March 2006 VA 
outpatient record indicates that the veteran was currently 
being followed/treated for depression.  

During his April 2005 Board hearing, the veteran testified 
that he was healthy when he entered service and then had a 
nervous breakdown after about 8 or 9 months.  He stated that, 
although he was thought to be epileptic while hospitalized in 
service, he did not have epilepsy, and had not had any 
epileptic seizures since being released from the hospital in 
service.  The veteran testified that he got nervous, and had 
seen a psychiatrist once since separation from service, but 
did not remember when, and stated that he was not currently 
being treated for a psychiatric disorder. The veteran also 
reported nightmares and insomnia and stated that his VA nurse 
and primary care physician had told him that he had PTSD.  He 
said that his physician wanted him to go to a program six 
days a week, but that he could not attend as it would be too 
much driving.  

In an August 2005 signed statement, the veteran's sister said 
that he was always fun to be around and was "in perfect 
shape" before entering the military, but that he was 
different when he got out of the hospital.  She stated that 
the veteran's personality was not what it used to be and that 
he was really nervous.  According to the statement, her 
brother saw a doctor once, but that there was nothing he 
could do as there was no kind of treatment back then.  

In April 2006, the veteran underwent a VA psychiatric 
examination.  According to the examination report, the VA 
examiner reviewed the veteran's medical records.  The veteran 
denied any current problems other than occasional sleep 
problems.  He got nervous at times, and stated that he 
sometimes got depressed.  He said that the depression usually 
happened once a month or once in two months, and that he 
stayed in bed for 1 or 2 days, but subsequently would be back 
to his activities and enjoying whatever he was doing.  The 
veteran also showed the VA examiner a bottle of Dilantin and 
said that he would take one tablet when depressed, which 
helped, but that he did not take it regularly.  In regard to 
nervousness, the veteran stated that he had been nervous all 
of his life.  He gave a history of a nervous breakdown in 
service, followed by hospitalization and shock treatments.  
He stated that he did not think his nervousness worsened 
after his military service.  

Further, the veteran denied having seizures in his life as 
far as he knew, but that his mother told him he had a seizure 
twice in his preschool years.  He denied any seizures since 
that time, including throughout his in-service 
hospitalization, and the VA examiner noted that the seizure 
disorder seemed to be out of the question at the time of 
examination.  The VA examiner also questioned the veteran 
regarding symptoms of PTSD and the veteran denied having any 
one of them.  The veteran also reported that he had not been 
to any combat during military service.  In addition to 
denying symptoms of PTSD, the veteran denied any other 
symptom of depression, such as decreased appetite, poor 
energy, lack of interest, any suicidal thoughts, or any other 
issues.  He denied manic symptoms, hearing voices, seeing 
things which were not there, believing people could read his 
mind, believing he could read minds, or having any alcohol or 
drug problem.  He further denied believing that he had any 
other psychological issues going on.  After reviewing the 
veteran's history, the VA examiner opined that it did not 
seem that the veteran was exposed to any stressful 
environments in service.  

The VA examiner commented that the veteran had not been to 
any psychiatric hospital or clinic for any regular 
medications for any psychiatric conditions since service.  
The VA physician opined that it was very unlikely that the 
veteran had any psychiatric condition, and stated that 
screening for affective disorder, psychotic disorders, and 
anxiety disorders was also negative.  The VA examiner 
specifically indicated that the veteran did not meet any 
requirement for diagnosis of PTSD or any other psychiatric 
disorder according to accepted criteria.  He opined that the 
veteran's mental health appeared to be without any 
significant issues and he was able to take care of his daily 
needs, had no problems with his habits, and no mental 
disorders found on examination.  

The veteran has contended that service connection should be 
granted for a psychiatric disorder.  He denied that he had a 
psychiatric disorder prior to entering service.  The 
competent medical evidence reflects that when examined for 
entry into service in June 1941 a psychiatric abnormality was 
not noted, nor is there any objective medical evidence to 
rebut the presumption of his sound condition upon entry into 
service under 38 U.S.C.A. § 1111.  Thus, there is simply no 
clear and unmistakable probative evidence of record to show 
that the veteran had a psychiatric disorder that existed 
prior to service.  See Wagner v. Principi, supra.

Further, the record demonstrates that during service the 
veteran was variously diagnosed with psychoneurosis, hysteria 
and then psychosis, epileptic.  However, although the record 
reflects the veteran's complaints of a psychiatric disorder, 
and recent VA outpatient records, dated from 2002, some 60 
years after his discharge from service, include reports of 
positive depression and PTSD screens, when examined by a VA 
psychiatrist in April 2006, that medical specialist opined 
that the veteran did not meet the clinical requirements for 
PTSD or any other psychiatric disorder.  In fact, the VA 
examiner said that the veteran's mental health appeared to be 
without any significant issues.  Furthermore, the veteran has 
submitted no evidence to show that he currently has a 
psychiatric disorder.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has a 
psychiatric has been presented.  Rabideau v. Derwinski, 2 
Vet. App. at 143.

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Moreover, the Court has expressly declined to 
adopt a "treating physician rule" which would afford 
greater weight to the opinion of a veteran's treating 
physician over the opinion of a VA or other physician.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  

In assessing medical opinions, the failure of the physician 
to provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-49 (2000).  

In this case, the Board finds that the opinion of the April 
2006 VA examiner, finding that the veteran does not meet the 
diagnostic criteria for PTSD or any psychiatric disorder, is 
more probative than the assessment of PTSD found in the 
recent VA outpatient records.  In this regard, the VA 
examiner thoroughly reviewed the veteran's medical records 
and examined him, and provided a thoughtful and detailed 
rationale for his opinions.  On the other hand, the VA 
medical records simply reflect positive PTSD and depression 
screens, note PTSD in the veteran's past medical history, and 
include an assessment of PTSD with referral to the PTSD 
clinic, without explanation of the criteria required to 
render the determinations.  

Despite the final diagnosis of psychosis, epileptic, in 
service, a current disability must be shown at the time of 
the claim, and not at some time in the past.  Gilpin v. West, 
supra.  The finding of disability in service, could not 
satisfy the requirement for a current disability.

The appellant and his wife are certainly capable of providing 
probative evidence of any symptomatology that he has 
experienced, but a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 
1998), cert denied, 119 S.Ct. 404 (1998); Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994).  Here, the appellant has not submitted any medical 
opinion or other medical evidence that supports his claim.  
Moreover, the preponderance of the probative and objective 
medical evidence now of record militates against a finding 
that the appellant has a psychiatric disorder related to 
service or any incident thereof.  38 U.S.C.A. §§ 1110, 1131, 
5107(a); 38 C.F.R. §§ 3.303.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
psychiatric disorder must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.  



___________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


